Appeals by defendants Douglas and Stingo from portions of two orders of the Supreme Court, Queens County, dated April 14, 1970 and June 23, 1971, respectively. The appeal from the first order is, as limited by appellants’ brief, from so much of the order as, on reargument, (1) referred, for hearing and report, the issue of whether a valid agreement had been made to a Special Referee; (2) abeyed, pending determination of that issue, plaintiff’s previous motion for a stay and to compel arbitration as to appellants’ first counterclaim; and (3) did not determine plaintiff’s previous motion to dismiss appellants’ second and third affirmative defenses and for a protective order with reference to appellants’ notices to examine plaintiff before trial and for discovery. The appeal from the second order is from so much thereof as (1) confirmed the Special Referee’s report; (2) stayed the action insofar as it relates to the agreements of Heldman Catering Co., Inc., referred to in appellants’ first counterclaim; and (3) directed plaintiff and appellants to arbitrate their disputes, etc., concerning said agreements as they relate to the allegations in said counterclaim. The portion of the appeal from the first order which is from the referral to a Special Referee is dismissed. A reference for hearing and report is not appealable (Race Co. v. Oxford Hall Contr. Corp., 25 A D 2d 665). The remainder of the first order is affirmed insofar as appealed from. No opinion. The second order is affirmed insofar as appealed from. No opinion. Plaintiff is awarded one bill of costs, to cover both appeals. Rabin, P. J., Shapiro, Gulotta, Christ and Brennan, JJ., concur.